DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims all recite the term “substantially”.  The specification does not provide some standard for measuring that degree.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea; the abstract idea is not integrated into a practical application; and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The result of the subject matter eligibility test can be seen below:
Are the claims to a process, machine, manufacture or composition of matter?
	Yes. Claims 1-12 are to a machine; and claims 13-19 are to processes. 
Do the claims recite an abstract idea, law of nature or, natural phenomenon?
Yes. 
Yes. Claim 1 and therefore their dependents each recite a system for an electronic chess set.  That is, other than reciting “chess pieces, chess board, an electronic system and capacitive sensing system” nothing in the claim element precludes the step from practically being performed in the human mind.  For example, but for the “chess pieces, chess board, an electronic system and capacitive sensing system” language, the claim encompasses the user to manually come up determining when something happens and can be done in the mind through observation.  Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.  The presenting, monitoring and presenting is purely mental.  These limitations can be performed in the mind or an act performed by a human.  Thus, the claims further recite a mental process.  Step 2A Prong Two: The claim recites the additional elements of “chess pieces, chess board, an electronic system and capacitive sensing system”.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The processor and display in both steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor and display limitation are no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Yes.  Claims 13 and therefore their dependents recite a method sensing user interactions with chess pieces at locations on a chessboard (method of organizing human activity, specifically, managing personal behavior, mental process, observation) 
3. 	Do the claims recite additional elements that integrate the judicial exception into a practical application?
No. Claim 13 recites sensing. However, does not specifically have to be performed by a system. This could be a mental process, i.e., sensing when something happens through the mind. This also follows the same philosophy as stated above.
Therefore, claims 1-19 are directed to patent-ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over “This Maker Built a Game Board that Lights up Correct Moves,” ARDUINO TEAM, https://web.archive.org/web/20181020133756/https://blog.arduino.cc/2017/04/17/this-maker-built-a-game-board-that-lights-up-correct-moves/, October 20, 2018 (“Arduino”) 
Regarding claim 1 (Original), Arduino teaches a plurality of conductive chess pieces (checks/pieces); a chessboard having a playing surface including a plurality of individually identifiable locations visible to a user on the chessboard (First picture – lit up spaces); and an electronic system including a capacitive sensing system configured to determine for each of the plurality of individually identifiable locations (first picture – lit up spaces and (Hall-effect sensors tell the board where the game pieces are, p. 2)): when a chess piece included in the plurality of conductive chess pieces is located at a respective one of the plurality of individually identifiable locations and user-contact with the chess piece is absent (Hall-effect sensors are not activated); when the chess piece located at the respective one of the plurality of individually identifiable locations is in contact with the user (Hall-effect sensors tell the board when one of the game pieces is picked up, p. 2); and when each of the plurality of conductive chess pieces is absent from the respective one of the plurality of individually identifiable locations (Hall-effect sensors tell the board when one of the game pieces is picked up, p. 2).
Regarding claim 13 (Original), Arduino teaches for a selected location on the playing surface of the chessboard, sensing a first capacitance value when each of the plurality of chess pieces is absent from the selected location (Hall effect sensors); for the selected location, sensing a second capacitance value when a chess piece included in the plurality of chess pieces is located at the selected location with contact by a user absent from the chess piece, the second capacitance level being different than the first capacitance level (hall effect sensors); and for the selected location, sensing a third capacitance value when the chess piece is located at the selected location and the chess piece is in contact with the user, the third capacitance level being different than both the first capacitance level and the second capacitance level (hall effect sensors).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715